DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, drawn to a method of selecting a collection of frame-shift peptides for producing a universal micro-satellite instability cancer vaccine peptide collection for prophylaxis or treatment of a patient with a cancer comprising hereditary and sporadic MSI cancer or being at risk of developing such a cancer.
Group II, claims 4-9, drawn to a method of determining the amino acid sequences of peptides comprised in a CVP or of the nucleic acid sequences encoding the peptides comprised in the CVP.
Group III, claim 10, drawn to a method of producing a CVP or a collection of nucleic acids encoding the CVP.
Group IV, claims 11 and 26-27, drawn to a CVP or a collection of nucleic acids encoding the peptides of the CVP producible by the method of claim 10.
Group V, claims 12-20, drawn to a CVP comprising or consisting of Y different FSPs and/or mFSPs or fragments thereof with a length of at least 8 amino acids.
Group VI, claim 21, drawn to a collection of nucleic acids encoding the CVP of claim 12.
Group VII, claims 22-25, drawn to a collection of one or more expression vectors each comprising all or part of the collection of nucleic acids of claim 10.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species A:	a single and specific CVP indicating the ALL variables including the amino acid sequences (please see claims 1, 4, 9-13, 18-22, 26-27; specification, pg. 35, lines 24-30; pg. 37, lines 3-14; pg. 38, lines 14-19; Table 1) (note: respectfully requested to include indication of whether the sequences is a modified sequence and how it is modified); 
Species B:	a single and specific criteria, i.e., indicate if one or more criteria apply and if less than all, which one applies (please see claims 2, 6-7, 12, 15-16);
Species C:	a single and specific element that enhances immunogenicity (please see claims 20, 23-24); and
Species D:	a single and specific expression vector (please see claim 25). 
Species A to D lack unity of invention a priori because there is no common core structure or sequence shared among all CVPs and FSPs.  Species A to D also lack unity for the reasons stated below.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-27.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to VII and Species A to lack unity of invention because even though the inventions of these groups require the technical feature of a CVP comprising of at least 20 different frame shift peptides with a length of at least 4 amino acids where each of the FSPs is a fragment of the complete translation product of the protein-encoding segment of a FSM that is different relative to the translated corresponding wt amino acid sequence without the FSM (i.e., same as comparing nucleic acid sequences containing the mutation), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of .

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654